Title: To Benjamin Franklin from John Paul Jones, 8 October 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored & dear Sir,Amsterdam Octr. 8th. 1779.
With respect to the reception which I meet with here I beg leave to refer you to the Accounts which I know you will receive from Mr——— by whose hands I had the honour to receive your esteemed favor of the 7th. of September.— His Excellency —— I understand makes propositions respecting certain Commissions.— Whatever you may find Consonant with the good of the Common Cause and with the high Respect which I shall ever entertain for Freedoms Flag, will always meet with my earnest and full attention— And especially while in pursuit of the Object for which the Congress thought proper to Send me to France; but I can accept of no honor that can call in question my Ardent Attachement to the American Cause and to the dignity of its Flag, or that can give the least offence to America.— I have not here a Sufficient number of Officers to form a Court Martal. Unless Captain Virage of the Cerf is returned to France it will be difficult for me to get through the Enquiry into Captain Landais’ conduct.— I hold myself Always ready to Observe your Orders, and therefore will wait the return of M. De Chamillard before I take any measures with Landais.— In case of his deplacement, it will be necessary to put the Alliance in the meantime Under the Command of a Lieutenant, Unless some Continental Captain of Merit should be at this time in France— And if there should be at this time any deserving Lieutenant in France Whose Seniority may entitle him to a preference, I presume that you will give him directions to Repair here.— I have besides Occasion for Sundry other Officers as Some of my late Compliment have been Sent away in Prizes and others have been killed— We are beginning to refit the Serapis.— The Countess of Scarborough & Vengeance are Also preparing Agreeable to my letter of the 3d.— Yet with respect to the Prisoners I am afraid I shall not be Able to Settle that matter before the return of the Express.— I am far from desiring to Quarrel with M. De Chaumont. I wish to know him long as a Friend tho not as a Master,— for it is not his Heart but his Head that has made me Unhappy.
As I left the Texel immediatly After the Ships were Moored,— And from the dispersed Situation of my Crew and Prisoners Not having previously Obtained a return of killed and Wounded, I am Sorry that I have it not yet in my Power to Satisfy you in that respect.— I will forward the list as soon as possible; Meantime I have the honor to be with Sentiments of the Highest Esteem and Respect Honored & dear Sir Your most Obliged & faithful Servant
Jno P Jones
His Excellency B. Franklin Esqr.
 
Addressed: His Excellency / Benjamin Franklin Esqr. / American Ambassador / at the Court of France / at his Hôtel in Passy / near Paris.
Notation: Capt. Jones Oct 8. 1779.
